Citation Nr: 0413318	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


REMAND

The veteran served on active duty from April 1968 to April 
1971.  He was scheduled for a hearing before a member of the 
Board of Veterans' Appeals (Board) at the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) on August 26, 2003.  The veteran suffered an acute 
myocardial infarction on August 18, 2003, and was unable to 
attend his hearing.  He has requested to be rescheduled for a 
hearing before the Board.  

Where an appellant fails to report for a hearing, a request 
for new hearing will be granted only if there was good cause 
for the failure to appear, and the failure to appear arose 
under such circumstances that a timely request for 
postponement could not have been made prior to the hearing.  
38 C.F.R. § 20.704(d) (2003).  The Board finds that the 
veteran has demonstrated good cause for his failure to 
appear, and that his medical condition precluded a request 
for postponement prior to the date of the hearing.  The case 
is remanded to the RO for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO, following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

